Citation Nr: 1215144	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  08-12 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of partial amputation of the middle finger of the left hand with degenerative changes.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran had active service from July 1969 to July 1971 and May 29 to May 30, 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which increased the Veteran's rating for his left finger disability from 0 to 10 percent disabling, effective May 3, 2006, the date of receipt of his claim for an increased rating, and denied his claim for a rating in excess of 30 percent for PTSD.   

The issue of entitlement to a rating in excess of 10 percent for the Veteran's left finger disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity due to depressive mood, anxiety, impaired memory, dissociative flashbacks, sleep impairment, distressing dreams, illusions, hallucinations, irritability, constricted affect, and dysphoric mood; without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 


CONCLUSION OF LAW

For the entire appeal period, a rating of 50 percent, but no higher, for PTSD is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, Diagnostic Code 9411 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2006 letter, sent prior to the initial unfavorable decision issued in March 2007, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in January 2006, January 2007, and February 2010 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include an interview with the Veteran, a review of the record, and a full mental status examination, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative have alleged that his PTSD has worsened in severity since the February 2010 VA examination.  Rather, they argue that the evidence reveals that the Veteran's PTSD has grown worse with time and has been more severe than the currently assigned 30 percent rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran was assigned an initial 10 percent rating for his PTSD in a May 2000 rating decision with an effective date of February 14, 2000, the date of receipt of his claim for service connection.  He appealed the propriety of the initial disability rating to the Board, which granted an increase in this disability rating to 30 percent.  He filed for an increased rating in August 2006, which was denied in the March 2007 rating decision on appeal.  The Veteran timely appealed such adverse decision.  He alleges that his PTSD warrants a higher rating as such results in a depressive mood, anxiety, avoidance of eye contact, impaired recent memory, flashbacks, and sleep impairment.

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  The fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed in 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A 30 percent rating requires rating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether the Veteran has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

Here, the evidence of record supports the assignment of a 50 percent rating, but no higher, for the Veteran's PTSD for the entire appeal period.  38 C.F.R. § 4.7.  In making this determination, the Board has reviewed his statements as noted above, VA outpatient treatment records from May 2006 to April 2010, and a private treatment record from Dr. W.H. dated June 2006.  Finally, the reports of his VA psychiatric examinations for compensation purposes from January 2006, January 2007 and most recently in February 2010, have also been considered.  

In January 2006, the Veteran had a VA compensation examination to assess the severity of his PTSD.  The report notes that he was then taking medication and receiving treatment.  The symptoms he described included distressing dreams, illusions, hallucinations, dissociative flashbacks, irritability,  and difficulty sleeping.  There is no indication he suffered from any suicidal or homicidal ideations and did not report any symptoms of psychosis or mania.  The Veteran denied problems with his marriage, reports he has friends, and he is currently working full time since 1972.  

During the objective mental status portion of that evaluation, the examiner specifically observed the Veteran was alert and oriented to time, person, place and situation.  The examiner indicated the Veteran suffers from mild chronic PTSD, and assigned a GAF score of 68 - which, according to the DSM-IV, is indicative of mild symptoms.  Finally, the VA examiner determined the Veteran's capacity for improvement was good.  

In January 2007, he again underwent evaluation for his PTSD.  The symptoms he described again included distressing dreams, illusions, hallucinations, dissociative flashbacks, irritability, and difficulty sleeping.  The Veteran also described suffering from memory problems.  He also indicated that he had few friendships, with ups and downs.  The examiner noted the Veteran retired in June 2006 due to his age and not the severity of his PTSD.  

During the objective mental examination, he was described as being clean, neatly groomed, appropriately dressed, with unremarkable psychomotor activity, clear and coherent speech.  He was oriented to time, place and person.  However, his affect was described as constricted and his mood was dysphoric.  There was no indication of delusions, hallucinations, homicidal or suicidal thoughts and ideations.  The examiner assigned a GAF score of 55, which is indicative of moderate symptoms.  Additionally, the examiner stated that the Veteran's PTSD is not severe enough to interfere with his occupational and social functioning.  

Finally, the Veteran underwent a VA examination in February 2010.  The Veteran is currently on medication for his PTSD symptoms.  These symptoms include chronic depressed mood, irritability, difficulty falling and staying asleep, and avoidance.  He denies any suicidal or homicidal ideations and plans.  The examiner noted his psychosocial functional status was described as moderately impaired.  

Upon objective mental examination, the Veteran was described as clean, neatly groomed, and appropriately dressed.  His speech was unremarkable, clear and coherent.  His orientation was intact to person, place and time.  However, the examiner noted the Veteran's mood was dysphoric, his affect was constricted and he did not maintain eye contact.  Additionally, the examiner noted the Veteran has mild memory impairment.  Based on these findings, the examiner assigned a GAF score of 58, indicative of moderate symptoms.  The examiner also stated that the Veteran's prognosis is guarded, given the chronicity of the disability.  

Also on file for consideration are records dated through April 2010 from the VA Medical Center (VAMC) in Birmingham, Alabama, where the Veteran receives his outpatient treatment for his PTSD.  These treatment records indicate his ongoing treatment for his PTSD.  In August 2006, he received a GAF score of 55 -which is indicative of moderate symptoms.  He also received a GAF score of 55 in January 2010, thereby showing that his PTSD has remained relatively stable.  These VA treatment records do not, however, indicate he has either homicidal or suicidal ideations.  Similarly, his June 2006 statement from Dr. W.H. only indicates the Veteran suffers from dreams and flashbacks, which the Veteran believes have gotten worse over the past two years.  This is representative of the assignation of the GAF scores of 55.  

Based on the evidence discussed above, the Board finds that the Veteran's symptoms more closely approximate a 50 percent disability rating for the entire appeal period.  The results of his most recent February 2010 VA compensation examination shows a change in the Veteran's mood, his inability to maintain eye contact, and short term memory impairment.  Additionally, the examiner specifically determined that the Veteran's prognosis is guarded.  The Board notes the Veteran's GAF score in January 2006 was 68 and, while such a GAF score represents only mild symptoms, the Veteran reported illusions, hallucinations, and dissociative flashbacks at that time.  Additionally, the January 2007 examination and the VA treatment records all assigned GAF scores of 55, and the February 2010 examiner assigned a score of 58, which are indicative of moderate symptoms.  Given that the type of symptoms and frequency of them, a 50 percent rating best approximates the overall severity of the PTSD when all reasonable doubt concerning this is resolved in the Veteran's favor.  38 C.F.R. §§ 4.3, 4.7.

This 50 percent rating takes into account that the Veteran has difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., forgetting to complete tasks), and impaired abstract thinking.  This higher rating also concedes there are disturbances in his motivation and mood, to include his reports of illusions, hallucinations, and dissociative flashbacks, so it accounts for the exacerbation of his PTSD and consequent underlying risk factors for associated depression and anxiety.

The Veteran's PTSD does not, however, warrant a 70 or 100 percent rating because he does not have more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, he has repeatedly denied having any suicidal or homicidal ideations - and even stated in the February 2010 examination that he loves the life he lives.  Additionally, the Veteran has not reported, and the evidence does not show, obsessional rituals interfering with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression (as opposed to just occasional) affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships (as opposed to merely perhaps having some difficulty in doing this).  

The Board notes that the Veteran reported experiencing illusions, hallucinations, and dissociative flashbacks at his January 2006 and January 2007 VA examinations; however, objective mental status examinations failed to reveal that the Veteran experienced delusions or hallucinations.  Moreover, all three VA examiners found that the Veteran's thought processes were intact, and that he had no delusions, hallucinations, disorientation, or inability to perform the activities of daily living.  However, even in consideration of the Veteran's subjective reports of illusions, hallucinations, and dissociative flashbacks, and dysphoric mood, the Board finds that, overall, his PTSD does not rise to the level of social and occupational impairment required for a 70 percent rating because, despite such symptoms, the Veteran has maintained full-time employment until June 2006 when he retired due to age or duration of work, has been married since 1971, maintains a relationship with his son, participates in church activities, understands the outcome of his behavior, and has unremarkable thought processes.  Thus, the Veteran's symptoms, to include those of illusions, hallucinations, and dissociative flashbacks, and dysphoric mood, do not result in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

Furthermore, the Board finds that the Veteran is not entitled to a 100 percent rating for his PTSD as the evidence fails to demonstrate that such is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, while the Veteran has demonstrated memory impairment, such has been described as mild.  Moreover, none of the other symptoms indicative of a 100 percent rating are present.  Furthermore, the evidence fails to demonstrate symptomatology, to include the Veteran's illusions, hallucinations, and dissociative flashbacks, and dysphoric mood, is of such a severity so as to result in total occupational and social impairment.  Therefore, the Board finds that the Veteran is not entitled to a 100 percent rating for his PTSD.

Accordingly, the Board finds that the medical and lay evidence supports a rating of 50 percent, but no higher, for the Veteran's PTSD throughout the appeal period.  38 C.F.R. § 4.130, DC 9411.  The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.


The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  The Board observes that the Veteran has not worked since June 2006; however, the evidence reflects that he retired due to age or duration of work.  Moreover, because the threshold test of that first factor is not met, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, supra.  Therefore, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, the evidence reflects that the Veteran was employed as a field service reprsentative for a power company until June 2006.  Since such time, he has not worked; however, he has not alleged that his PTSD has rendered him unemployable or that such was the reason he is no longer working.  Rather, the evidence reflects that he retired due to age or duration of work.  Moreover, to the extent that the Veteran's PTSD may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

In sum, the Board finds that a rating of 50 percent, but no higher, for PTSD for the entire appeal is warranted.  In denying a rating in excess of 50 percent, the Board finds the benefit of the doubt doctrine is not applicable as the preponderance of the evidence is against such claim.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

For the entire appeal period, a 50 percent rating, but no higher, for the PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

The Veteran's left finger disability was last examined for VA compensation purposes in February 2010, approximately 2 years ago.  However, in his January 2012 written brief, the Veteran's representative stated the disability has worsened since that February 2010 VA examination.  The Veteran's symptoms include an aching sensation, discomfort, and numbness.  He is also unable to grip items tightly with his left hand.  Consequently, the Veteran and his representative claim a disability rating of at least 20 percent is warranted.  

When, as here, a Veteran claims that his disability is worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disability, including insofar as assessing its current severity, VA's duty to assist includes providing him a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  He therefore needs to be reexamined to reassess the severity of this disability.  38 C.F.R. § 3.327(a) (2011).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his left finger disability since May 2005.  Thereafter, any identified records, to include those from the Birmingham, Alabama, VA Medical Center dated from April 2010 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his left finger disability since May 2005.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Birmingham, Alabama, VA Medical Center dated from April 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his left finger disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected left finger disability.  He or she should specifically indicate whether such disability results in neurologic impairment and, if so, the severity of such impairment.  

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased rating claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


